Order entered March 12, 2015




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                   No. 05-14-00126-CV

                                 Sheik Tehuti, Appellant

                                             V.

                           Trans-Atlas Financial, Inc., Appellee

                     On Appeal from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-13-06496-C

                                         ORDER
      Appellant’s motion for court order for deposit and motion for court order judicial order

for deposit are DENIED.

      All motions pending at this time in this case are DENIED.

                                                   /s/   LANA MYERS
                                                         JUSTICE